Citation Nr: 0303423	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-12 808A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to 36 months of educational assistance benefits 
under Chapter 30, Title 38, of the United States Code.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The appellant reported that he was on active duty at the time 
that he applied for Chapter 30 educational assistance 
benefits under Title 38 of the United States Code.  

This matter was originally certified to the Board of 
Veterans' Appeals (Board) as an appeal of a September 2001 
educational benefits decision of the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).  In 
that decision, it had been determined that the appellant's 
entitlement to educational benefits under Chapter 30 would be 
exhausted after November 4, 2001, and that benefits could not 
be awarded after that date.  In April 2002, the appellant 
filed a notice of disagreement with the failure of VA to 
award him the full 36 months of educational assistance under 
Chapter 30, Title 38, of the United States Code.  A statement 
of the case was issued in July 2002 as to that issue.  

It is noted that in the statement submitted in September 
2002, the appellant asserted a claim for the reimbursement of 
the $600.00 "buy in" payment that he had made on May 31, 
2001, in conjunction with the application for educational 
benefits he had submitted under the Montgomery GI Bill Act of 
1984 (MGIB) in August 2001.  This issue has not been 
adjudicated and is referred to the RO for appropriate action.  


FINDINGS OF FACT

On September 3, 2002, prior to the submission of a 
substantive appeal and the promulgation of a decision by the 
Board, the RO received notification from the appellant that 
he was no longer asking for entitlement to educational 
benefits under Chapter 30, Title 38, of the United States 
Code.  




CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.202, 20.204(a), 
(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing at any time before a substantive 
appeal is filed.  38 C.F.R. §§ 20.201, 20.204(a) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a notice of disagreement filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  Prior to the 
filing of a Substantive Appeal, the appellant submitted a 
written statement that expressed the fact that he no longer 
was asking for entitlement to educational benefits under 
Chapter 30, Title 38, of the United States Code.  
Consequently, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the 
appellant has withdrawn his notice of disagreement and the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



